Order insofar as it sets aside the verdict of the jury affirmed; otherwise order reversed on the facts and a new trial granted, with costs to appellants to abide the event. Memorandum: We regard the verdict of the jury as against the weight of evidence. Although the verdict was properly set aside, it was error to direct a verdict in favor of plaintiff. Issues of fact are presented which require a new trial. All concur. (Appeal from an order setting aside the *1221verdict of a jury in favor of defendant for no cause of action and granting plaintiff’s motion for a directed verdict, in an automobile negligence action.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.